Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk Hartung on 1/6/2021.

The application has been amended as follows: 

Claims 1-21 (Cancelled)
22 (New) A method of dampening closing movement of a door pivotally mounted in a door frame, comprising: 
mounting a housing on the door;
connecting a pneumatic cylinder to the housing, the pneumatic cylinder having first and second gas chambers with first and second gas passages between the first and second gas chambers; 
connecting a rod to the housing and to a track in the door frame; 
connecting a cam on one end of the rod in the housing; 
providing a first piston in the housing, the first piston engaging the cam; 
providing a second piston in the pneumatic cylinder between the first and second gas chambers; 

wherein when the door is closing, the first passage is closed and gas flows from the first gas chamber to the second gas chamber through the second gas passage.  
23 (New): The method of claim 22 wherein the second piston seals the first passage when the door is closing and opens the first passage when the door is opening.  
24 (New): The method of claim 22 wherein the second passage includes a labyrinthine path.  
25 (New): The method of claim 22 wherein the first and second passages allow air flow in opposite directions between the first and second gas chambers.  
26 (New): The method of claim 22 further providing a labyrinthine path in the piston to reduce flow of gas from the first gas chamber to the second gas chamber when the door is closing.  
27 (New): The method of claim 22 wherein the second piston is slidably mounted in the pneumatic cylinder.  
28 (New): The method of claim 22 wherein the first and second pistons are co-axial with one another.  
29 (New): The method of claim 22 wherein the second piston includes a throttle, and the second passage is formed in the throttle.  
30 (New): The method of claim 29 wherein the throttle includes a labyrinthine gas path with an inlet and an outlet.  
31 (New): The method of claim 22 wherein movement of the second piston inversely varies the volumes of the first and second chambers.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 22 requires a method of dampening closing movement of a door pivotally mounted in a door frame, comprising: mounting a housing on the door; connecting a pneumatic cylinder to the housing, the pneumatic cylinder having first and second gas chambers with first and second gas passages between the first and second gas chambers; connecting a rod to the housing and to a track in the door frame; connecting a cam on one end of the rod in the housing; providing a first piston in the housing, the first piston engaging the cam; providing a second piston in the pneumatic cylinder between the first and second gas chambers; the rod rotating the cam when the door is opening, so as to move the first piston in a first direction, which in turn moves the second piston in the first direction so as to open the first gas passage between the first and second gas chambers, whereby gas flows from the second gas chamber to the first gas chamber; and wherein when the door is closing, the first passage is closed and gas flows from the first gas chamber to the second gas chamber through the second gas passage. The closest prior art is US 5,477,589 which teaches a door closer with two pistons, but does not disclose one piston in the housing and engaging a cam and the other piston in the pneumatic cylinder. These limitations, in combination with all the other limitations of the independent claim, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677